JUDCE GAYLE
delivered the opinion of the Court.
The question presented for our decision is, did the law authorize the motion and judgement in the name of the State as plaintiff? The bond was made payable to Israel P'ckens, Governor,-&c. and his successors in office. The counsel on behalf of the county contends, that by *267reference to the statutes on this subject, it will appear that such proceeding against a tax collector must be in the name of the State. We have examined the statutes ; they no where direct who shall be plaintiff on the record. The proceedings should have been in the name of the obligee or his successor, the party having the legal interest in the bond. Judgement reversed.
Note. See Laws Ala. 769, 772, &c. Armstrong, et al, v. State, Minor’s Ala. Rep. 160,
Sullivan and Thouington, for plaintiffs.
Clakke, for defendant in error.